        Case 2:21-cv-00784-CB-LPL Document 7 Filed 08/11/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DEBORAH BEHANNA,                            )
                                            )
                      Plaintiff,            )       Civil Action No. 21-784
                                            )
       v.                                   )       Judge Cathy Bissoon
                                            )       Magistrate Judge Lisa Pupo Lenihan
HEATHER TESLA, et al.,                      )
                                            )
                      Defendants.           )


                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On July 13, 2021, the Magistrate Judge issued a Report (Doc. 6) recommending that this

case be dismissed pursuant to Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984).

Service of the Report and Recommendation (“R&R”) was made on Plaintiff, and no objections

have been filed.

       After a review of the pleadings and documents in the case, together with the Report and

Recommendation, it hereby is ORDERED that this case is DISMISSED WITH PREJUDICE,

and the Magistrate Judge’s R&R (Doc. 6) is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.



August 11, 2021                                     s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge
        Case 2:21-cv-00784-CB-LPL Document 7 Filed 08/11/21 Page 2 of 2




cc (via First-Class U.S. Mail):

Deborah Behanna
282 Shannon Road
Monongahela, PA 15063




                                       2
